DETAILED ACTION
Applicant's amendments and remarks, filed 8/12/22, are fully acknowledged by the Examiner. Currently, claims 1-19 are pending with claims 13-19 new, and claims 1, 7, 8, 10, 12 amended.  The following is a complete response to the 8/12/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2016/0030105) in view of Brandt (US 2015/0083688).
Regarding claim 1, Mayer teaches a jaw member for an end effector assembly, comprising: a support base (26); an electrical jaw lead adapted to operably connect to an electrosurgical generator (par. [0025]); and a sealing plate operably coupled to the support base (sealing plate including 21), the sealing plate including: an upper plate including an outer peripheral edge that extends therefrom (21), the outer peripheral edge defining a cavity (outer peripheral edge of 21 as in Fig. 5 to receive a lower plate 25); at least one of the upper plate or the lower plate operably coupled to the electrical lead (par. [0025] lead to plate 21).
Mayer is silent regarding and a series of grooves defined within the upper plate and projecting therethrough to expose the lower plate.
However, Brandt teaches a sealing plate with an upper plate and a lower plate positioned against the upper plate (steel 122 and copper 124, such that the copper is etched), and retention features on the sealing plate that go fully through the plate to expose underneath (par. [0037]).
It would have been obvious to one of ordinary skill in the art to modify Mayer with the retention features of Brandt as a way to help secure the plate to the jaw as in par. [0037].
Regarding claim 2, Mayer teaches wherein the lower plate is made from at least one of an electrically conductive material, electrically non-conductive material, thermally conductive material or thermally non-conductive material or combinations thereof (25 is made of conductive material).
Regarding claim 3, Mayer is silent regarding wherein the upper plate includes a knife slot defined therethrough configured to reciprocate a knife therealong upon actuation thereof.
However, Brandt teaches a knife slot through the jaw to reciprocate a knife therealong when the knife is actuated (slot 104 as in Fig. 5b).
It would have been obvious to one of ordinary skill in the art to modify Mayer with the knife slot and associated knife mechanism of Brandt, to allow for cutting of tissue that is sealed.
Regarding claim 4, Mayer is not explicit wherein the lower plate includes a knife slot defined at least partially therethrough aligned in substantial vertical registration with the knife slot defined within the upper plate.
However, Brandt teaches a knife slot through the jaw to reciprocate a knife therealong when the knife is actuated (slot 104 as in Fig. 5b).
It would have been obvious to one of ordinary skill in the art to modify Mayer with the knife slot and associated knife mechanism of Brandt, to allow for cutting of tissue that is sealed.
Regarding claim 5, Mayer teaches wherein the lower plate extends at least partially along the length of the upper plate (Fig. 5 25 extends at least partially along the length of 21).
Regarding claim 6, Mayer teaches wherein the outer peripheral edge of the upper plate is configured to mechanically engage the support base (Fig. 5, 26 and 21 mechanically engage as part of the jaw).
Regarding claim 7, Mayer is not explicit wherein the lower plate is positioned directly against a non-tissue engaging side of the upper plate such that an upper surface of the lower plate defines a corresponding bottom surface of at least one of the plurality of grooves.
However, Brandt teaches the lower plate is positioned directly against a non-tissue engaging side of the upper plate (Fig. 8) retention features on the sealing plate that go fully through the plate to expose underneath (par. [0037]).
It would have been obvious to one of ordinary skill in the art to modify Mayer with the retention features of Brandt as a way to help secure the plate to the jaw as in par. [0037]. This would expose the material underneath, including the lower plate.
Regarding claim 13, Mayer is silent regarding the lower plate material. However, Brandt teaches steel 122 and copper 124 for the upper and lower plates. It would have been obvious to one of ordinary skill in the art to modify Mayer such that the layers of the sealing plate are electrically conductive, as a conductive sealing plate to seal tissue.
Regarding claim 14, Mayer is silent regarding the lower plate positioned entirely within the cavity of the upper plate. However, Brandt teaches 124 within 122 as in Fig. 8.
It would have been obvious to one of ordinary skill in the art to modify Mayer with the layers of Brandt, allowing for heat sinking of the electrode. 
Claim 8-11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Brandt, in further view of Nagtegaal (US 2018/0318001).
Regarding claim 8, Mayer teaches a method of manufacturing a two-part sealing plate of a jaw member of an end effector assembly, comprising the steps of: forming a progressive strip including an upper plate and a lower plate connected via a web (21 and 25 connected by web);
and securing the upper plate to a support base of the jaw member (21 secured to 26 as in Fig. 5). Mayer is silent regarding fabricating a series of grooves through the upper plate; positioning an upper surface of the lower plate against a non-tissue engaging side of the upper plate such that an upper surface of the lower plate defines a corresponding bottom surface of at least one of the plurality of grooves; and removing the web. Mayer is silent regarding folding the lower plate relative to the upper plate in dimensional alignment therewith, but teaches forming parts via various processes as in par. [0030].
However, Nagtegaal teaches electrode plates formed into shape via folding, casting, machine etching, are all well known (par. [0034)]).
However, Brandt teaches retention features on the sealing plate that go fully through the plate to expose underneath (par. [0037]), with the lower plate is positioned directly against a non-tissue engaging side of the upper plate (Fig. 8).
It would have been obvious to one of ordinary skill in the art to modify Mayer with the retention features of Brandt as a way to help secure the plate to the jaw as in par. [0037]. This would expose the material underneath, including the lower plate. It would have been obvious to one of ordinary skill in the art to modify Mayer with the folding mechanism as part of the shaping process, as in Nagtegaal to achieve the shapes desired by Mayer. One of ordinary skill in the art would look to similar forceps devices such as Nagtegaal as a way of forming various plates shapes.
Regarding claim 9, Mayer is silent regarding further comprising fabricating a knife slot within the upper plate configured to reciprocate a knife therealong upon actuation thereof.
However, Brandt teaches a knife slot through the jaw to reciprocate a knife therealong when the knife is actuated (slot 104 as in Fig. 5b).
It would have been obvious to one of ordinary skill in the art to modify Mayer with the knife slot and associated knife mechanism of Brandt, to allow for cutting of tissue that is sealed.
Regarding claim 10, Mayer is silent regarding the method further comprising fabricating a knife slot within at least a portion of the lower plate such that when positioning the upper surface of the lower plate against the non-tissue engaging side of the upper plate, the knife slot of the lower plate is in substantial vertical registration with the knife slot of the upper plate.
However, Brandt teaches a knife slot as in claim 9, and that a lower plate includes knife slot at least partially aligned with the knife slot of the upper plate (122 and 124 aligned as in Fig. 8, and a knife slot in Fig. 5b).
It would have been obvious to one of ordinary skill in the art to modify Mayer with the knife slot and associated knife mechanism of Brandt, to allow for cutting of tissue that is sealed. One of ordinary skill in the art would appreciate that in the combination, the lower plate and the upper plate would be aligned in vertical registration, to have a slot for the knife to be positioned in without running into any material.
Regarding claim 11, Mayer teaches further comprising bending an outer peripheral edge of the upper plate to define a cavity configured to receive the lower plate (outer peripheral edge of 21 as in Fig. 5 to receive a lower plate 25).
Regarding claim 15, Mayer is silent regarding welding the upper and lower plates together. However, Mayer teaches welding to connect structures physically and electrically (par. [0025], par. [0002]).
It would have been obvious, in the combination, to attach the upper and lower plates together via welding. This would allow for a structural connection between the plates, as well as an electrical connection.
Regarding claim 16, Mayer is silent regarding fabricating a knife slot within the web that interconnect the knife slot of the upper plate and the knife slot of the lower plate.However, Brandt teaches making a knife slot through the plate (par. [0041].It would have been obvious to one of ordinary skill in the art to modify Mayer with the knife slot of Brandt, to allow for cutting tissue that is sealed. In the combination, the knife slot would go through the web of Mayer.
Claim(s) 12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Nagtegaal.
Regarding claim 12, Mayer teaches a method of manufacturing a two-part sealing plate of a jaw member of an end effector assembly, comprising the steps of: forming a progressive strip having a length including an upper plate and a lower plate connected via a web (21 and 25 connected via web 24), the upper plate, the web, and the lower plate successively extending axially along the length (21, 24, and 25 successively connect along a length as in Fig. 4),;
fabricating a series of grooves through the upper plate (ridges forming the functional section 16 as in par. [0025]); orienting the lower plate to a non-tissue engaging side of the upper plate such that an upper surface of the lower plate defines a corresponding bottom surface of at least one of the plurality of grooves (lower plate 25 oriented as a bottom surface of the grooves as in at least Fig. 5); and securing the upper plate to a support base of the jaw member (21 secured to 26).
Mayer is silent regarding folding the lower plate relative to the upper plate in dimensional alignment therewith, but teaches forming parts via various processes as in par. [0030].
However, Nagtegaal teaches electrode plates formed into shape via folding, casting, machine etching, are all well known (par. [0034)]).
It would have been obvious to one of ordinary skill in the art to modify Mayer with the folding mechanism as part of the shaping process, as in Nagtegaal to achieve the shapes desired by Mayer. One of ordinary skill in the art would look to similar forceps devices such as Nagtegaal as a way of forming various plates shapes. 
Regarding claim 17, Mayer teaches wherein forming the progressive strip further includes forming the progressive strip from an electrically conductive material (at least 24 and 25 from an electrically conductive material as part of the electrode structure).
Regarding claim 19, Mayer teaches wherein folding the lower plate relative to the upper plate further includes folding the progressive strip about the web. However, Nagtegaal teaches electrode plates formed into shape via folding, casting, machine etching, are all well known (par. [0034)]).It would have been obvious to one of ordinary skill in the art to modify Mayer with the folding mechanism as part of the shaping process, as in Nagtegaal to achieve the shapes desired by Mayer. One of ordinary skill in the art would look to similar forceps devices such as Nagtegaal as a way of forming various plates shapes.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Nagtegaal, in further view of Brandt.
Regarding claim 18, Mayer is silent wherein forming the progressive strip further includes forming a knife channel through the upper plate, the web, and the lower plate such that the web includes two web sections disposed on opposed sides of the knife channel.However, Brandt teaches making a knife slot through the plate (par. [0041].It would have been obvious to one of ordinary skill in the art to modify Mayer with the knife slot of Brandt, to allow for cutting tissue that is sealed. In the combination, the knife slot would go through the web of Mayer, splitting it into two web sections.
Response to Arguments
Applicant’s arguments, see the remarks, filed 8/12/22, with respect to the rejection(s) of claim(s) 1, 8, and 12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brandt as a secondary rejection for claims 1 and 8. A new ground of rejection is presented for claim 12 with the same prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794